259 S.W.3d 60 (2008)
STATE of Missouri, Respondent,
v.
Leonard E. STROTHER, Appellant.
No. WD 67062.
Missouri Court of Appeals, Western District.
April 15, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 27, 2008.
Application for Transfer Denied August 26, 2008.
Susan Hogan, Office of State Public Defender, Kansas City, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang and Cory Lee Atkins, Office of Attorney General, Jefferson City, MO, for respondent.
Before PAUL M. SPINDEN, Presiding Judge, JAMES M. SMART, JR., Judge, and JOSEPH M. ELLIS, Judge.

ORDER
Leonard E. Strother appeals the circuit court's judgment convicting him of attempted burglary in the first degree. We affirm in this per curiam order entered pursuant to Rule 30.25(b).